﻿it gives me great pleasure to address the forty-fifth session of the General Assembly. At the outset, let me extend my heartfelt congratulations to you, Mr. President, on your unanimous election and wish you well in the heavy responsibilities entrusted to you. Your vast experience and diplomatic skill assure us that the work of the Assembly is in good hands.
I should like to express my personal happiness and sense of pride to your predecessor, General Joseph Garba, for the efficiency and wisdom with which he steered the forty-fourth session to a successful conclusion. We truly deserves praise by Africa and the world at large for a job well done.
The United Nations family was recently reinforced by a new Member, the Principality of Liechtenstein, whose membership my Government warmly welcomes. If I may say so, I had been looking forward to addressing the Assembly as President of the newest Member State of the United Nations. However, the Principality of Liechtenstein overtook us before the finish line. Therefore, as the second youngest Member, we take special pride in welcoming Liechtenstein and expressing confidence that it will enrich us all. 
The year 1990 has special meaning to the Namibian people. It is the year of the independence of the Republic of Namibia and, indeed, a momentous year for our country and our people as well as for the United Nations. The Namibian question has been a burning issue on the agenda of the General Assembly for decades as well as the subject-matter of many Assembly and Security Council resolutions and numerous international conferences. 
It was the overwhelming desire for freedom burning in the souls of the Namibian people to free themselves from the yoke of apartheid colonialism that led tens of thousands of our fine young men and women to sacrifice their lives for the freedom of their motherland. Many more were imprisoned, tortured, injured and maimed in the process.
That sad chapter has now come to an end and we have opened a new chapter in our history. We now tackle the process of nation-building towards consolidating our hard-won freedom and opening the way to a bright future for all Namibians. We are determined to face the challenges in the fields of agriculture, rural development, education, health care, job creation and human-resources development. 
Full of hope, optimism and determination, we now dedicate ourselves to the arduous task of the socio-economic reconstruction and development of our country for the benefit of all our people. In this endeavour we are resolute in our desire to build stability and peace for our nation on the solid foundations of our fledgling democracy and the rule of law enshrined in our Constitution.
We are deeply conscious of the fact that this formidable undertaking will require hard work and political wisdom. But we are determined to march forward, inspired by the unity of our people and the need to achieve social justice for all. During the brief period since our independence, we have already been able to ensure peace within our borders, create confidence about the future among all Namibians, and set an agenda for national reconstruction. All of this we have been able to do in spite of the recent past in Namibia, characterized by racial conflict and war.
Our young democracy and multi-party system are steadily moving forward and giving our people hope that the political monsters of the past are gone for good. It gives me special pride to inform this body that my delegation consists of members of most of the political parties represented in our Parliament.
We, in Namibia, are blessed with a very beautiful climate, a large sparsely populated country with quite unique scenic landscapes. We have an environmental paradise which, by our Constitution, we are duty bound to preserve and treasure. Many of you here and many officials and citizens of your countries who visited Namibia during this last year can attest to this and many have in fact already done so by returning as tourists to enjoy all that our country has to offer.
We are heartened by the fact that the international community has given our Government a firm vote of confidence for the efforts that we are making in promoting the basic and fundamental human rights of our people, political stability and pragmatic economic policies. The struggle which we have embarked upon and which we are determined to win is that of national reconstruction and economic development. In this connection we are confident that the plans we have drawn up to create an atmosphere conducive to foreign investment and to stimulate the recovery of our economy are sound.
At this moment, foreign companies are actively looking at existing or potential opportunities to do business with us. We have already signed agreements with a number of foreign and international institutions aiming at promoting private investment. Following the successful donors' pledging conference held here in New York earlier this year, my Government is planning to convene a private sector investment conference to allow local and foreign private investors to acquaint themselves with our development efforts and to explore the possibilities for joint ventures.
Being conscious of the interdependence of the regional economies, my Government joined the Southern Africa Development Co-ordinating Conference immediately after independence. In so doing we hope to make our contribution to the strengthening of the economies of the region by promoting trade, communication and co-operation among ourselves with the aim of strengthening the industrial networks in the region.
Like most Asian, African and Caribbean developing countries, Namibia is seeking membership of the Lomé Convention with the hope of securing beneficial access to the European markets for our agricultural products, especially our high quality beef. Our country's low level of development and highly lopsided economy make us one of the poorest countries in the world. For this reason, we are also seeking to be granted a least developed country status. We are pleased to note in this regard the positive decision of the recent least-developed-countries Conference held in Paris, which has recommended to the current session of the General Assembly that Namibia be granted such a status I am confident that my Government can count on the assistance of the Member States to support that recommendation.
We are greatly indebted to the United Nations for the constructive assistance rendered to Namibia and its people in laying a healthy foundation for the realisation of the well-being of our people. This truly collective effort the countries of the world represents an outstanding achievement. This victory made it possible to achieve one of the fundamental objectives of the United Nations, namely, the right to self-determination and national independence.
On behalf of my Government and our people, I should like to express my heartfelt thanks to the United Nations Secretary-General for pursuing with great skill and determination the pledge he made on taking office when he committed himself to the earliest implementation of United Nations Security Council resolution 435 (1978).
I wish to offer our profound thanks to the United Nations General Assembly and the United Nations Security Council for the dedicated work done over the years in support of the just struggle of the people of Namibia. In this contest, I should like to single out the men and women who served in the United Nations Transition Assistance Group (UNTAG) under the able leadership of Mr. Ahtisaari of Finland, the Special Representative of the Secretary-General, and his deputy. Ambassador Joe Legwaila of Botswana, for their commitment and dedication in successfully accomplishing that historic and unprecedented mission.
At this juncture I wish to pay a special tribute to the members of the recently dissolved United Nations Council for Namibia for their tenacity in pursuing the mandate entrusted to them by the United Nations. The United Nations was able to sustain its responsibility over Namibia until the day of its independence largely because of the ardour and selfless dedication of the Council. Yes, indeed, the Council was truly a partner in the struggle for Namibia's freedom and independence.
I appeal to the General Assembly to ensure the successful completion of the remaining programmes of support for the Namibian people, including, in particular, the smooth transfer of the United Nations Institute for Namibia.
I recall from the recent resolution adopted by the General Assembly on the occasion of the dissolution of the United Nations Council for Namibia that the United Nations Secretary-General himself will be the custodian of the United Nations Fund for Namibia with a view to ensuring the completion of ongoing programmes and activities currently financed from United Nations sources.
In this connection, the General Assembly requested the Secretary-General, in recognition of the unique and direct responsibility that the United Nations had assumed over Namibia prior to independence, to ensure the continued role of the United Nations in the reconstruction and development of the newly independent State of Namibia by providing the necessary resources and staff within the Secretariat for the delivery of such programmes of assistance. Accordingly, I appeal to the Assembly and the international community as a whole to sustain the role of the Secretary-General in this regard by providing adequate funds for the successful completion of all the programmes.
I should like to reaffirm once again before this august body our eternal gratitude to the front-line States, the Organization of African Unity and the Movement of Mon-Aligned Countries for the political, moral and material support they rendered during the darkest and most difficult days of our struggle for independence. Similarly we express our appreciation to Governments and peoples the world over who generously supported our just cause and whose collective efforts made Namibia's independence a reality.
On behalf of the Government and people of Namibia, I thank those nations for their political, material and technical contributions to the successful implementation of Security Council resolution 435 (1976).
The good will demonstrated towards our country and its people was reflected again in the generosity of many Member States which pledged assistance for Namibia's development at the donors' pledging Conference held earlier this year here in New York. On behalf of my Government and people I wish once again to thank all those countries for their practical demonstration of support for our efforts to make a success of Namibia's independence.
The success story resulting from the global co-operative effort in Namibia has left us with a sense of profound hope for the world and its future and the crucial peace-keeping and conflict-resolution roles of the United Nations. Through the Namibian experience, the United Nations has demonstrated that when there is the necessary political will, unity of purpose and international determination and solidarity, solutions can be found to the most vexed problems facing mankind. We should not lose sight of this lesson when we seek solutions to the remaining challenges of our time. 
As is to be expected of a concerned neighbour, I fervently and sincerely wish that such a spirit will also guide the international community in finding a durable solution to the problem of the inhuman system of apartheid in South Africa. Recent developments such as the release of some political prisoners, including Nelson Mandela, the unbanning of political organisations, the suspension of the armed liberation struggle by the African National Congress and the initiation of talks between the South African Government and the African National Congress represent moves in the right direction towards the peaceful resolution of that conflict.
However, we cannot ignore the fact that the principal pillars of apartheid are still intact. Neither can we ignore the fact that the majority of the oppressed people of South Africa are still deprived of exercising their democratic right to vote. Furthermore, the much-publicized talks about talks have yet to reach the stage of serious, purposeful and substantive negotiations aimed at finding a democratic and non-racial constitutional transformation in South Africa. Moreover, we are deeply saddened by the recent spate of violence and the resulting loss of life and destruction of property. These unfortunate developments, if not controlled, are likely to derail the promising efforts currently under way towards finding a peaceful solution.
In this connection my Government joins the entire international community in calling upon all the participants in the process to practise restraint and extreme caution. We should like to reaffirm that it is, in the first instance, the responsibility of President De Klerk's Government to arrest the violence and to put an end to it. 
Given the prevailing situation in South Africa, it is the strong view of my Government that the decisions and recommendations adopted by the General Assembly at its recently concluded forty-fourth session must be adhered to and implemented fully - including those that relate to retention of the existing sanctions against South Africa.
Still closer to home, we are deeply concerned about the continued bleeding and suffering in the People's Republic of Angola. My Government strongly supports the peace initiatives, launched by the Angolan Government, aimed at finding a negotiated settlement with UNITA. We deeply regret the continued supply of massive and unwarranted military and financial aid to UNITA from external sources. This, in our view, constitutes interference in the internal affairs of the People's Republic of Angola, as well as being detrimental to the objectives of a negotiated settlement. Now that the two parties to the conflict have agreed to seek a political solution, all external parties should desist from undertaking actions likely to jeopardize that process and should support a cease-fire as the first step towards ending the conflict.
My Government would also like to seize this opportunity to commend the Government of the People's Republic of Mozambique for its wisdom, courage and farsightedness in commencing negotiations with SENAMO in order that lasting peace and reconciliation might be brought about in that war-torn sister country.
With regard to the continuing civil strife in Liberia, the Republic of Namibia, like the rest of the African continent, supports the peace-keeping effort of the members of the Economic Community of West African States (ECOWAS). My Government appeals to the international community to provide adequate humanitarian, material and technical assistance to both the ECOWAS forces and the victims of this unfortunate civil conflict. 
My Government wishes the Secretary-General of the United Nations well in his efforts to find a lasting solution to the conflict in Western Sahara, so that the principle of self-determination may be realized full by the Sahraoui people.
The Gulf crisis has been the subject of international outrage and condemnation. The Government of the Republic of Namibia has also condemned the naked and unprovoked aggression and illegal occupation of Kuwait by Iraq. This action is a clear violation of the principles of respect for the sovereignty, independence and territorial integrity of other States and thus constitutes a violation of the Charter of the United Nations and of international law.
That is why my Government has given unequivocal support to all resolutions adopted by the Security Council in respect of this unmitigated act of aggression. We therefore call upon Iraq to withdraw all its forces from Kuwait without further delay. And that withdrawal must be followed by the restoration of the legitimate Government of Kuwait.
Not too long ago Namibia was occupied by a foreign aggressor. We called upon the international community to come to our aid. This was done. Therefore we understand only too well the profound nature of the situation in Kuwait. As we see it, the central objective in the Gulf situation should be to end aggression and occupation and to re-establish the rule of law. To that end we urge that all available peaceful avenues be utilized. We are, however, deeply concerned at the scale of the military build-up that we are witnessing in the Gulf today.
In this regard, my Government is concerned, in particular, that this crisis may permanently divert attention from other serious and urgent issues in the Middle East, especially the quest by the Palestinian people for their legitimate and long-overdue right to self-determination and statehood. We call upon the Israeli Government to put an end to the oppression of the Palestinian people, perpetrated in the occupied territories and to start negotiations with the legitimate representatives of the Palestinian people - namely, the Palestine Liberation Organisation (PLO).
Similarly, it is the wish of my Government that the current initiatives towards finding a peaceful solution to the conflict in Cambodia and the talks on the reunification of the two Koreas should succeed sooner rather than later.
By now all of us are aware of the grave consequences of our failure seriously to address the environmental deterioration resulting from destructive human activities on a global scale. The destruction of the ozone layer could have very serious consequences for all forms of life on Earth. This means that all countries - rich and poor, industrialized and developing - must unite in a concerted world-wide effort to save our global habitat. The Government of the Republic of Namibia wants to make its contribution to this global effort.
To that end my Government is exploring the possibility of holding an international conference on the issue during 1992 in Namibia. We wish to encourage research on this subject, to explore the application of ecologically sound techniques in manufacturing and processing, to tailor our development to what is compatible with the preservation of our national and global environment.
The day after tomorrow the world will witness the most important gathering of Heads of State and Heads of Government in this century at the World Summit for Children. The Republic of Namibia, being perhaps one of the very few countries that have enshrined the rights of children in their Constitutions, thereby making such rights an integral part of the basic law, is looking forward to the Summit with great expectations. 

As I stated in my message to the Summit, it would not be enough for Governments to put their signatures to the United Nations Convention on the Rights of the Child. For the children of the world - a world whose attention is focused on the unprecedented gathering of world leaders next Sunday - the World Summit for Children and the United Nations Convention on their rights would have true meaning only if all the Heads of State and of Government gathered in New York could agree to ensure that: no child should die from a preventable disease, and Governments should strive for a 100 per cent immunization rate; that no child should be cursed with illiteracy and, ultimately, with unemployment, and that therefore primary education should be compulsory; that no child should go to sleep hungry and cold, and everything possible must be done to provide sufficient food and adequate shelter for all children; and that, as Governments, we have a responsibility and duty not to pass on planet Earth to future generations in a worse state than the one we received it in.
For the sake of our children we all must, accordingly, work together towards creating an atmosphere of peace, mutual trust and understanding, with а с1лаг vision of reaching our ultimate goal, namely, that of social justice for all our peoples - and especially for our children, for they are our future.
